DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Holzgraefe et al (20070048432). 
Holzgraefe teaches use of dextrin in animal feeds that may be fed to animals in a solid formulation. 
Holzgraefe, paragraph 12 of the PGPUB, a method of feeding an animal comprises: obtaining a soluble dextrin product; mixing the soluble dextrin product with at least one feed ingredient, thus producing an animal feed composition; and feeding the animal feed composition to the animal. The soluble dextrin product comprises 40% to 90% soluble fiber, has an average molecular weight of approximately 2500 atomic mass units (“amu'), and may include from 10% to 20% of oligosaccharides in the dextrin having from 2 to 10 degrees of polymerization.

Holzgraefe, paragraph 28 of the PGPUB, teaches the soluble dextrin contains 40% to 90% soluble fiber and has a Dextrose Equivalent of from 1 to 20.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix a soluble dextrin product having a dextrose Equivalent of from 1 to 20 with a mannanoligosacchide product as this is one combination that is suitable to form animal feed. 

Regarding claims 4-5, How the oligosaccharide powder is made, particularly the process steps of spray drying are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the oligosaccharide powder is the same product cited to in the prior art of Holzgraefe.
In the event any differences can be shown for the product of the product-by- process claims 4-5, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is 
Holzgraefe makes the powder composition by dry mixing and such a composition is expected to be substantially similar to the one formed by spray drying. 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Diekhaus et al (20160255849).
Diekhaus teaches a food composition in powder form. 
Diekhaus, paragraph 18 of the PGPUB, teaches a food composition in powder form, by subjecting a preparation comprising or consisting of 
(i) carbohydrates,
(ii) lipids,
(iii) milk products and
(iv) emulsifiers
(a) first to a temperature treatment,
(b) homogenizing the temperature-treated product,
(c) concentrating the homogenized product,
(d) crystallizing the concentrated product,

Diekhaus, paragraph 31 of the PGPUB, teaches the carbohydrate can be a dextrin having 5 to 20 dextrose equivalents (DE units).
Diekhaus, paragraph 144 of the PGPUB, teaches the preparations may further contain prebiotic substances such as galactooligosaccharides. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a food composition in powder form comprising dextrin having 5 to 20 dextrose equivalents (DE units) and galactooligosaccharide as this is one suitable combination to use for a food composition. 

Regarding claim 2, Diekhaus, paragraph 144 of the PGPUB, teaches the preparations may further contain prebiotic substances such as galactooligosaccharides.

Regarding claim 3, Diekhaus, paragraphs 155-159 of the PGPUB, teaches initial preparations which may have the following composition:
about 25 to about 60 wt % and more particularly about 30 to about 50 wt % of carbohydrates,
(ii) about 5 to about 30 wt % and more particularly about 10 to about 20 wt % of lipids,
(iii) about 25 to about 50 wt % and more particularly about 30 to about 40 wt % of milk products,
(iv) about 0.1 to about 10 wt % and more particularly about 0.2 to about 1.0 wt % of emulsifiers, and optionally
(v) about 1 to about 10 wt % and more particularly about 2 to about 4 wt % of additives selected from the group consisting of sweeteners, acid regulators, thickeners, vitamins, prebiotic substances, antioxidants, fruit preparations, nuts, chocolates, flavourings and food colourings and also mixtures thereof,with the proviso that the quantity figures add up, optionally with water, to 100 wt %.
Dextrin having 5 to 20 dextrose equivalents (DE units) is present in the amount of about 25 to about 50 wt % and galactooligosaccharides are present in the amount of about 1 to about 10 wt %. 
Therefore, the blending ratio of the galactooligosaccharide to the dextin having 5 to 20 dextrose equivalents (DE units) is 1:2.5-1:50. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Regarding claim 4, Diekhaus, paragraphs 155-159 of the PGPUB, teaches initial preparations which may have the following composition:
about 25 to about 60 wt % and more particularly about 30 to about 50 wt % of carbohydrates,
(ii) about 5 to about 30 wt % and more particularly about 10 to about 20 wt % of lipids,
(iii) about 25 to about 50 wt % and more particularly about 30 to about 40 wt % of milk products,
(iv) about 0.1 to about 10 wt % and more particularly about 0.2 to about 1.0 wt % of emulsifiers, and optionally
(v) about 1 to about 10 wt % and more particularly about 2 to about 4 wt % of additives selected from the group consisting of sweeteners, acid regulators, thickeners, vitamins, prebiotic substances, antioxidants, fruit preparations, nuts, chocolates, flavourings and food colourings and also mixtures thereof,with the proviso that the quantity figures add up, optionally with water, to 100 wt %.


Alternatively, regarding claims 4-5, How the oligosaccharide powder is made, particularly the process steps of spray drying are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the oligosaccharide powder is the same product cited to in the prior art of Diekhaus.
In the event any differences can be shown for the product of the product-by- process claims 4-5, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).


Regarding claim 6, Diekhaus, paragraphs 155-159 of the PGPUB, teaches initial preparations which may have the following composition:
about 25 to about 60 wt % and more particularly about 30 to about 50 wt % of carbohydrates,
(ii) about 5 to about 30 wt % and more particularly about 10 to about 20 wt % of lipids,
(iii) about 25 to about 50 wt % and more particularly about 30 to about 40 wt % of milk products,
(iv) about 0.1 to about 10 wt % and more particularly about 0.2 to about 1.0 wt % of emulsifiers, and optionally
(v) about 1 to about 10 wt % and more particularly about 2 to about 4 wt % of additives selected from the group consisting of sweeteners, acid regulators, thickeners, vitamins, prebiotic substances, antioxidants, fruit preparations, nuts, chocolates, flavourings and food colourings and also mixtures thereof,with the proviso that the quantity figures add up, optionally with water, to 100 wt %.


Regarding claim 7, Diekhaus, paragraph 144 of the PGPUB, teaches the preparations may further contain prebiotic substances such as galactooligosaccharides.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mazer et al (20150305394). 
Mazer, paragraph 12 of the PGPUB, teaches an extruded powder comprising fat, carbohydrate, and protein, wherein the extruded powder, upon reconstitution with water, shows substantially no fat separation at 24 hours.
Mazer, paragraph 43 of the PGPUB, teaches the carbohydrate can be dextrin, galacto-oligosaccharides or combinations. 
Mazer, paragraph 45 of the PGPUB, teaches the carbohydrate for use in the extruded nutritional powder formulation may therefore include soluble and/or insoluble fiber, or other complex carbohydrate, preferably having a DE (dextrose equivalent) value of less than about 40, including less than 20, and also including from 1 to 10.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a dextrin having a DE from 1 to 10 as this is a suitable DE for carbohydrates for use in the powder composition. 



Regarding claim 3, Mazer, example 6, teaches dextrin in an amount of 128.6 kg per 1000 kg and galacto-oligosaccharides in an amount of 68.2 kg per 1000 kg. 
Therefore, the blending ratio of the galactooligosaccharide to the dextrin having 1 to 10 dextrose equivalents (DE units) is 1:1.88.

Regarding claim 4, Mazer, paragraph 67 of the PGPUB, teaches introducing a dry blend into an extruder. 
Mazer, paragraph 68 of the PGPUB, teaches water may then be introduced into the extruder to hydrate the dry blend. 
Mazer, paragraph 76 of the PGPUB, teaches once the components are mixed and emulsified, the emulsified mixture is extruded from the extruder and dried.  

Alternatively, regarding claims 4-5, How the oligosaccharide powder is made, particularly the process steps of spray drying are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the oligosaccharide powder is the same product cited to in the prior art of Mazer.
In the event any differences can be shown for the product of the product-by- process claims 4-5, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of 
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Mazer makes the powder composition by extruding and drying and such a composition is expected to be substantially similar to the one formed by spray drying. 

Regarding claim 6, Mazer, paragraph 67 of the PGPUB, teaches introducing a dry blend into an extruder. 
Mazer, paragraph 68 of the PGPUB, teaches water may then be introduced into the extruder to hydrate the dry blend. 
Mazer, paragraph 76 of the PGPUB, teaches once the components are mixed and emulsified, the emulsified mixture is extruded from the extruder and dried.  


.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al (WO2015073843) in view of Diekhaus et al (20160255849). 
Pereira teaches nutritional powders. 
Pereira, page 3, teaches the nutritional powder product contains a protein; a carbohydrate; a lipid; a first dry component comprising at least one of cocoa powder, plum extract, tea extract, grape extract, citrus fruit extract, and coffee extract; and a second dry component comprising at least one of an iron salt, a zinc salt, a magnesium salt, a calcium salt, a copper salt, vitamin I , and L-methionine.
Pereira, page 7, teaches the carbohydrate can be tapioca dextrin. 
Pereira, page 10, teaches the product can contain galactosaccharides as prebiotics. 
Although Pereira teaches tapioca dextrin, Pereira does not teach a DE of the dextrin. 
Diekhaus teaches a food composition in powder form comprising carbohydrates. 
Deikhaus, paragraph 31 of the PGPUB, teaches dextrins can be used as carbohydrates. Preferred dextrins are those having 5 to 20 dextrose equivalents (DE units). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the tapioca dextrin as taught by Pereira to have a 5 to 20 dextrose 

Regarding claim 2, Pereira, page 10, teaches the product can contain galactosaccharides as prebiotics. 

Regarding claim 3, Pereira, page 7, teaches the composition comprising carbohydrates in the amount from about .5% to about 35% by weight. 
Although Pereira teaches the product can contain galactosaccharides as prebiotics, Pereira does not teach the amount of galactosaccharides that can be present in the composition. 
Diekhaus, paragraphs 155-159 of the PGPUB, teaches initial preparations which may have the following composition:
 (v) about 1 to about 10 wt % and more particularly about 2 to about 4 wt % of additives such as prebiotic substances. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate galactooligosaccharide as taught by Pereira in an amount of about 2 to about 4 wt % as taught by Diekhaus to ensure an effective amount of galactooligosaccharide used as a prebiotic is incorporated into the composition. 
Therefore, the blending ratio of the galactooligosaccharide to the dextrin having 5 to 20 dextrose equivalents (DE units) is 1:0.125-1:17.



Alternatively, regarding claims 4-5, How the oligosaccharide powder is made, particularly the process steps of preparing a solution are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the oligosaccharide powder is the same product cited to in the prior art of Pereira and Diekhaus.
In the event any differences can be shown for the product of the product-by- process claims 4-5, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because 

Regarding claim 6, Pereira, page 7, teaches the method comprises: (a) mixing a plurality of raw ingredients of the nutritional powder product and a liquid (e.g., water) to form a blended liquid mixture; (b) heating the blended liquid mixture to an elevated temperature; (c) spray drying the blended liquid mixture to produce a base powder which forms at least a portion of the nutritional powder product.
Pereira, page 7, teaches the carbohydrate can be tapioca dextrin. 
Pereira, page 10, teaches the product can contain galactosaccharides as prebiotics.
Although Pereira teaches tapioca dextrin, Pereira does not teach a DE of the dextrin. 
Diekhaus teaches a food composition in powder form comprising carbohydrates. 
Deikhaus, paragraph 31 of the PGPUB, teaches dextrins can be used as carbohydrates. Preferred dextrins are those having 5 to 20 dextrose equivalents (DE units). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the tapioca dextrin as taught by Pereira to have a 5 to 20 dextrose equivalents (DE units) as taught by Deikhaus as this is a preferred dextrose equivalent for dextrin used in powder food compositions. 


Regarding claim 7, Pereira, page 10, teaches the product can contain galactosaccharides as prebiotics.

Regarding claim 8, Pereira teaches (c) spray drying the blended liquid mixture to produce a base powder. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP0646326 teaches a sweeting composition comprising an oligosaccharide in a power that is coated with a combination of a sweetener and dextrin. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/13/21